         Case 2:16-cv-08159-RDP Document 20 Filed 08/24/20 Page 1 of 3                                 FILED
                                                                                              2020 Aug-24 PM 12:00
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


 TYRONE DEXTER HAMILTON,                         }
                                                 }
        Petitioner,                              }
                                                 }
 v.                                              }    Case No.: 2:16-cv-08159-RDP
                                                 }              2:07-cr-00475-RDP-TMP
 UNITED STATES OF AMERICA,                       }
                                                 }
        Respondent.                              }


                                     MEMORANDUM OPINION

       After pleading guilty to a federal charge of possessing a firearm as a felon, Tyrone Dexter

Hamilton received an enhanced sentence under the Armed Career Criminal Act (“ACCA”), 18

U.S.C. § 924(e). (Docs. # 1, 6). Pursuant to 28 U.S.C. § 2255, Hamilton now moves to vacate, set

aside, or correct his sentence on the grounds that he should not have qualified for enhanced

penalties under the ACCA. (Docs. # 1, 6). The motion has been fully briefed (see Docs. # 1, 6, 11),

and is ripe for review. After careful review, and for the reasons explained below, the court denies

Hamilton’s motion.

       In November 2007, Hamilton was charged with one count of possession of a firearm by a

convicted felon in violation of 18 U.S.C. § 922(g)(1). He pleaded guilty in February 2008. Because

Hamilton had two prior Alabama convictions for third-degree robbery, one prior Alabama

conviction for first-degree assault, and another prior Alabama conviction for second-degree

assault, the court determined Hamilton qualified for a mandatory-minimum provision of the

ACCA. That statutory provision requires a 180-month sentence for any person convicted of

violating § 922(g)(1) if that person “has three previous convictions … for a violent felony or a
            Case 2:16-cv-08159-RDP Document 20 Filed 08/24/20 Page 2 of 3



serious drug offense, or both.” 18 U.S.C. § 924(e)(1). After determining Hamilton’s four prior

convictions each qualified as a “violent felony” under the ACCA, the court sentenced Hamilton to

180-months of imprisonment and 48-months of supervised release in accordance with the ACCA’s

enhanced penalties provision for § 922(g)(1) violations. If not for that provision, Hamilton would

have faced a maximum sentence of 120 months.

         On November 14, 2016, Hamilton filed this motion, arguing in light of Johnson v. United

States, 576 U.S. 591 (2015), that his prior convictions for third-degree robbery and second-degree

assault no longer qualify as violent felonies under the ACCA.1 (Doc. # 1). According to Hamilton,

once those three convictions are no longer deemed predicate offenses, his 180-month sentence

exceeds the maximum authorized by law.

         The ACCA defines “violent felony” as “any crime punishable by imprisonment for a term

exceeding one year” that (1) “has as an element of use, attempted use, or threatened use of physical

force against the person of another” (the “elements clause”); (2) “is burglary, arson, or extortion,

[or] involves use of explosives” (the “enumerated offenses clause”); or (3) “otherwise involves

conduct that presents a serious potential risk of physical injury to another” (the “residual clause”).

18 U.S.C. § 924(e)(2)(B). See United States v. Hunt, 941 F.3d 1259, 1261 (11th Cir. 2019). In

Johnson, the Court held the residual clause unconstitutional but left the other clauses intact.

Johnson, 576 U.S. at 606 (“Today’s decision does not call into question application of the [ACCA]

to the four enumerated offenses, or the remainder of the [ACCA]’s definition of a violent felony.”).




         1
           Hamilton has not argued whether his conviction for first-degree assault fails to qualify as a predicate offense.
(Docs. # 1, 6). Because the burden of proof is on the petitioner in a § 2255 case, and because he has not made that
assertion, the court need not address whether his first-degree assault conviction qualifies as a predicate offense. See
LeCroy v. U.S., 739 F.3d 1297, 1322 (11th Cir. 2014) (“The burden of proof [] on a § 2255 petition belongs to the
petitioner.”).

                                                            2
         Case 2:16-cv-08159-RDP Document 20 Filed 08/24/20 Page 3 of 3



       Hamilton asserts his prior convictions for third-degree robbery fall under the now-invalid

residual clause. But under Eleventh Circuit precedent, which is binding on this court, convictions

under Alabama’s robbery statute constitute predicate offenses under the ACCA’s elements clause

because they require showing the defendant used “force with the intent to overcome the physical

resistance of another.” Hunt, 941 F.3d at 1262; see also in re Welch, 884 F.3d 1319, 1324 (11th

Cir. 2018). Therefore, Hamilton’s two convictions for third-degree robbery fall under the elements

clause and were properly deemed predicate offenses for purposes of the ACCA.

       As mentioned above, Hamilton does not argue that his conviction for first-degree assault

falls under the residual clause. Accordingly, this court finds Hamilton has been convicted of three

predicate offenses: one conviction for first-degree assault and two convictions for third-degree

robbery. Because § 924(e)(1) requires three predicate offenses, and Hamilton has been convicted

of three predicate offenses, this court concludes Hamilton was correctly given an enhanced

sentence under the ACCA. And, because deciding whether Hamilton’s conviction for second

degree assault constitutes a violent felony would not affect this conclusion, this court need not

determine whether Hamilton’s conviction for second-degree assault is a violent felony under the

ACCA.

       For all the foregoing reasons, Petitioner’s Motion (Doc. # 1) is due to be denied. An Order

consistent with this Memorandum Opinion will be entered.

       DONE and ORDERED this August 24, 2020.



                                             _________________________________
                                             R. DAVID PROCTOR
                                             UNITED STATES DISTRICT JUDGE




                                                3
